United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 8, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60191
                          Summary Calendar



ANDREW WEST,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        (BIA No. A78 239 125)
                         --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Petitioner Andrew West-Ebi petitions for review of the Board

of Immigration Appeals’ (BIA) opinion that affirmed the decision of

the immigration judge denying him (1) asylum, (2) withholding of

removal, and (3) relief under the Convention Against Torture.          As

West does not specifically challenge the immigration judge’s (IJ)

denial of his application for withholding of removal or his request

from relief under the Convention Against Torture, the issues are




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
deemed abandoned.         See Calderon-Ontiveros v. INS, 809 F.2d 1050,

1052 (5th Cir. 1986).

     As for asylum, West contends that the IJ erred in finding

West’s testimony not credible and erred in requiring that he

provide documentary evidence in support of his application.                   We

shall uphold the IJ’s determination that West is not eligible for

asylum if it is supported by substantial evidence.              Gomez-Mejia v.

INS, 56 F.3d 700, 702 (5th Cir. 1995).           We shall not substitute our

judgment for that of the BIA or the IJ with respect to findings of

credibility of witnesses or findings of fact based on credibility

determinations.      Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).              A

credibility determination may be overturned only if doing so is

compelled by the record.          Lopez De Jesus v. INS, 312 F.3d 155, 161

(5th Cir. 2002).

     West has not demonstrated that the record compels a conclusion

contrary to that of the IJ.         Therefore, he has not provided a basis

for us     to   replace    the    IJ’s   determinations   of   credibility    or

ultimate factual findings based on credibility determinations with

our own. As West’s credibility was impugned during the deportation

proceedings, the IJ did not err in requiring West to provide

corroborating evidence.          Matter of S-M-J, 21 I. & N. Dec. 722, 725-

26 (BIA 1997); 8 C.F.R. § 208.13(a).

     Our    review    of    the     record    demonstrates     that   the   IJ’s

determination that West failed to demonstrate his entitlement to

asylum is supported by substantial evidence.                   See 8 C.F.R. §

                                          2
208.13(a).   We therefore deny his petition for review.       The

Respondent’s motion for summary affirmance or, in the alternative,

to hold briefing in abeyance is denied.

PETITION DENIED; MOTION FOR SUMMARY AFFIRMANCE DENIED.




                                3